DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 6, “when is use” should be changed to --when in use--.
Claim 5, line 8, “when is use” should be changed to --when in use--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (WO 2019094266) in view of Schulz et al. (WO 2018210669).
Regarding claim 1, Schumann et al. discloses an apparatus ((102)/(104)) for application of herbicide to a row crop (paragraph [0022] states use with herbicide) comprising: a pair of wheels for translating the apparatus over the row crop that when in use are aligned with the direction of each of a plurality of rows of the row crop (Figs. 2 and 3); an array of detector pairs (one or more image capturing devices (126)) arranged perpendicular to the pair of wheels that when is use are aligned perpendicular to the direction of each of the plurality of rows of the row crop (paragraphs [0027] and [0034] disclose a perpendicular alignment); each detector pair comprising: a first detector (126) in electrical communication with a controller (paragraph [0024]; Fig. 1); a second detector (126) in electrical communication with the controller (paragraph [0024]; Fig. 1); and a spray nozzle (114) connected to a relay, the relay being connected to the controller, wherein the spray nozzle is activated through a signal from the controller that is based on detection of a weed by the first detector and second detector (paragraphs [0021]-[0023] discloses relays and solenoid connections with activation of the spray nozzle through signal based on the detection from the detectors of weeds). 
Schumann et al. does not explicitly disclose that the detector pairs use ultrasound as the image capturing devices and the spray nozzle being positioned between the first ultrasound detector and second ultrasound detector. 
Schulz et al. teaches ultrasound detector pair ((18) and (20)) and the spray nozzle being positioned between the first ultrasound detector and the second ultrasound detector (Fig. 2a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schumann et al. to use ultrasound as an image capturing device and position the spray nozzle between the first and second ultrasound detectors as taught by Schulz et al. in order to use a common imaging means and to position the spray nozzle so that it hits an area that is covered by the detectors.    
Regarding claim 5, Schumann et al. discloses a method for application of herbicide to a row crop (paragraph [0022] states use with herbicide) comprising: moving an apparatus ((102)/(104)) over a plurality of rows of the row crop ((202), (204), (206), etc.), the apparatus comprising: a pair of wheels for translating the apparatus over the row crop that when in use are aligned with the direction of each of a plurality of rows of the row crop (Figs. 2 and 3); an array of detector pairs (one or more image capturing devices (126)) arranged perpendicular to the pair of wheels that when is use are aligned perpendicular to the direction of each of the plurality of rows of the row crop (paragraphs [0027] and [0034] disclose a perpendicular alignment); each detector pair comprising: a first detector (126) in electrical communication with a controller (paragraph [0024]; Fig. 1); a second detector (126) in electrical communication with the controller (paragraph [0024]; Fig. 1); a spray nozzle (114) connected to a relay, the relay being connected to the controller, activating the spray nozzle through a signal from the controller when a weed is detected by the first detector and second detector (paragraphs [0021]-[0023] discloses relays and solenoid connections with activation of the spray nozzle through signal based on the detection from the detectors of weeds). 
Schumann et al. does not explicitly disclose that the detector pairs use ultrasound as the image capturing devices and the spray nozzle being positioned between the first ultrasound detector and second ultrasound detector. 
Schulz et al. teaches ultrasound detector pair ((18) and (20)) and the spray nozzle being positioned between the first ultrasound detector and the second ultrasound detector (Fig. 2a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schumann et al. to use ultrasound as an image capturing device and position the spray nozzle between the first and second ultrasound detectors as taught by Schulz et al. in order to use a common imaging means and to position the spray nozzle so that it hits an area that is covered by the detectors.
Regarding claim 9, Schumann et al. as modified by Schulz et al. does not explicitly teach wherein the first ultrasound detector and the second ultrasound detector are separated by a distance ranging from 5 to 15 inches, however Schumann et al. as modified by Schulz et al. does teach that the vertical distance is adjustable as well as identifies and stores distances with respect to each imaging device (Schumann et al.: paragraphs [0026] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance that separated the first ultrasound detector and the second ultrasound detector to the range of 5 to 15 inches based on the sizing needs of the row crop, the delay required between image capture and activating the spray nozzle, and the apparatus size along with various other variables. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quantity of the first ultrasound detectors and the second ultrasound detectors along the length of the equipment since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 10, Schumann et al. as modified by Schulz et al. does not explicitly teach wherein the first ultrasound detector and the second ultrasound detector are separated by a distance of 10 inches, however Schumann et al. as modified by Schulz et al. does teach that the vertical distance is adjustable as well as identifies and stores distances with respect to each imaging device (Schumann et al.: paragraphs [0026] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance that separated the first ultrasound detector and the second ultrasound detector to 10 inches based on the sizing needs of the row crop, the delay required between image capture and activating the spray nozzle, and the apparatus size along with various other variables. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quantity of the first ultrasound detectors and the second ultrasound detectors along the length of the equipment since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, Schumann et al. as modified by Schulz et al. teach wherein the ultrasound detector pairs are arranged within the array such that each ultrasound detector pair is positioned over a row or a space between the row of the row crop (Schumann et al. shows in Fig. 2 that the apparatus is over a row of the row crop, and therefore the detector pairs are arranged over the row. Further, Schulz et al. also shows in Fig. 4 that the spray and detectors pairs are over each particular row, with Fig. 4 showing multiple rows.). 
Regarding claim 12, Schumann et al. as modified by Schulz et al. does not explicitly teach wherein the first ultrasound detector and the second ultrasound detector are separated by a distance ranging from 5 to 15 inches, however Schumann et al. as modified by Schulz et al. does teach that the vertical distance is adjustable as well as identifies and stores distances with respect to each imaging device (Schumann et al.: paragraphs [0026] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance that separated the first ultrasound detector and the second ultrasound detector to the range of 5 to 15 inches based on the sizing needs of the row crop, the delay required between image capture and activating the spray nozzle, and the apparatus size along with various other variables. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quantity of the first ultrasound detectors and the second ultrasound detectors along the length of the equipment since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Schumann et al. as modified by Schulz et al. does not explicitly teach wherein the first ultrasound detector and the second ultrasound detector are separated by a distance of 10 inches, however Schumann et al. as modified by Schulz et al. does teach that the vertical distance is adjustable as well as identifies and stores distances with respect to each imaging device (Schumann et al.: paragraphs [0026] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance that separated the first ultrasound detector and the second ultrasound detector to 10 inches based on the sizing needs of the row crop, the delay required between image capture and activating the spray nozzle, and the apparatus size along with various other variables. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quantity of the first ultrasound detectors and the second ultrasound detectors along the length of the equipment since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 14, Schumann et al. as modified by Schulz et al. teach wherein the ultrasound detector pairs are arranged within the array such that each ultrasound detector pair is positioned over a row or a space between the row of the row crop (Schumann et al. shows in Fig. 2 that the apparatus is over a row of the row crop, and therefore the detector pairs are arranged over the row. Further, Schulz et al. also shows in Fig. 4 that the spray and detectors pairs are over each particular row, with Fig. 4 showing multiple rows.).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (WO 2019094266) in view of Schulz et al. (WO 2018210669) and in further view of Zhang et al. (CN 105707044) and Jiao et al. (CN 109526925).
Regarding claim 2, Schumann et al. as modified by Schulz et al. teaches the relay controlling the spray nozzle (paragraph [0023]). However, Schumann et al. as modified by Schulz et al. does not explicitly teach the apparatus comprising a first power supply line connecting a power supply to the relay, and a second power supply line connecting the relay to the spray nozzle. 
Zhang et al. teaches a first power supply line connecting a power supply to the relay (paragraph [0010] of machine translation, power to the relay). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schumann et al. modified by Schulz et al. with a power supply line connecting a power supply to the relay as taught by Zhang et al. since the relay requires power to function.  
Jiao et al. teaches a power supply line connecting the relay to the spray nozzle (paragraph [0013] of machine translation, relay electrically connected to spray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schumann et al. modified by Schulz et al. and Zhang et al. with a power supply line connecting the relay to the spray nozzle as taught by Jiao et al. in order to be able to control the spray nozzle through the relay.
Regarding claim 6, Schumann et al. as modified by Schulz et al. teaches the relay controlling the spray nozzle (paragraph [0023]). However, Schumann et al. as modified by Schulz et al. does not explicitly teach the apparatus comprising a first power supply line connecting a power supply to the relay, and a second power supply line connecting the relay to the spray nozzle. 
Zhang et al. teaches a first power supply line connecting a power supply to the relay (paragraph [0010] of machine translation, power to the relay). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schumann et al. modified by Schulz et al. with a power supply line connecting a power supply to the relay as taught by Zhang et al. since the relay requires power to function.  
Jiao et al. teaches a power supply line connecting the relay to the spray nozzle (paragraph [0013] of machine translation, relay electrically connected to spray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schumann et al. modified by Schulz et al. and Zhang et al. with a power supply line connecting the relay to the spray nozzle as taught by Jiao et al. in order to be able to control the spray nozzle through the relay.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (WO 2019094266) in view of Schulz et al. (WO 2018210669), Zhang et al. (CN 105707044), and Jiao et al. (CN 109526925) and in further view of Liu et al. (CN 108207901).
Regarding claim 3, Schumann et al. as modified by Schulz et al., Zhang et al., and Jiao et al. does not explicitly teach the apparatus further comprising a third power supply line connecting a power supply with the controller and the relay. 
Liu et al. teaches a power supply line connecting a power supply with the controller and the relay (paragraph [0011] of machine translation, power supply connected to relay, and relay connected to main control chip through signal line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of the apparatus of Schumann et al. modified by Schulz et al., Zhang et al., and Jiao et al. with a power supply line connecting a power supply with the controller and the relay as taught by Liu et al. in order to simplify the circuit and have one supply line providing power to both the controller and relay which control the spray.
Regarding claim 7, Schumann et al. as modified by Schulz et al., Zhang et al., and Jiao et al. does not explicitly teach the apparatus further comprising a third power supply line connecting a power supply with the controller and the relay. 
Liu et al. teaches a power supply line connecting a power supply with the controller and the relay (paragraph [0011] of machine translation, power supply connected to relay, and relay connected to main control chip through signal line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of the apparatus of Schumann et al. modified by Schulz et al., Zhang et al., and Jiao et al. with a power supply line connecting a power supply with the controller and the relay as taught by Liu et al. in order to simplify the circuit and have one supply line providing power to both the controller and relay which control the spray.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (WO 2019094266) in view of Schulz et al. (WO 2018210669) and in further view of Zou et al. (CN 109673609).
Regarding claim 4, Schumann et al. as modified by Schulz et al. does not explicitly teach the apparatus further comprising a first signal wire connecting the first ultrasound detector to the controller, and a second signal wire connecting the second ultrasound detector to the controller. 
Zou et al. teaches a signal wire connecting the ultrasound detector to the controller (paragraph [0031] of machine translation, detector directly connected to the PLC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the ultrasound detector and controller of Schumann et al. modified by Schulz et al. to include a signal wire as taught by Zou et al. in order to have a direct connection between the two components avoiding errors involved with intermediate components being involved in the connection. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire connection for a first ultrasound detector and a second ultrasound detector since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, Schumann et al. as modified by Schulz et al. does not explicitly teach the apparatus further comprising a first signal wire connecting the first ultrasound detector to the controller, and a second signal wire connecting the second ultrasound detector to the controller. 
Zou et al. teaches a signal wire connecting the ultrasound detector to the controller (paragraph [0031] of machine translation, detector directly connected to the PLC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the ultrasound detector and controller of Schumann et al. modified by Schulz et al. to include a signal wire as taught by Zou et al. in order to have a direct connection between the two components avoiding errors involved with intermediate components being involved in the connection. Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire connection for a first ultrasound detector and a second ultrasound detector since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
O’Neall et al. (US 5222324), May (US 5842307), Perez Roca (WO 2017178666), and Kline III et al. (WO 2012061393) teach a crop spraying device with optical arrangement. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643